Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 26, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  159874(61)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  SUSAN REAUME,                                                                                         Elizabeth T. Clement
           Plaintiff-Appellant,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                      SC: 159874
  v                                                                   COA: 341654
                                                                      Ottawa CC: 17-004964-AA
  TOWNSHIP OF SPRING LAKE,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of the plaintiff-appellant to extend the time
  for filing her supplemental brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted on or before February 5, 2020.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 26, 2019

                                                                                Clerk